Citation Nr: 1518244	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-22 074	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD due to the service-connected right leg, back, right ankle, and right hip disabilities.

3.  Entitlement to service connection for erectile dysfunction due to the service-connected right leg, back, right ankle, and right hip disabilities.

4.  Entitlement to a right shoulder disability due to the service-connected right leg, back, right ankle, and right hip disabilities.

5.  Entitlement to an initial rating in excess of 30 percent for a right total knee arthroplasty with a history of right femur fracture and patellar fracture.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

7.  Entitlement to an initial rating in excess of 10 percent for mechanical low back pain.

8.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1986 and from August 1986 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2007, January 2009, July 2009, March 2010, and October 2012 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran subsequently relocated, and jurisdiction of his case was subsequently transferred to the RO in Chicago, Illinois.

In October 2013, the Board remanded the case to schedule the Veteran for a Board hearing.  The Veteran then appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  The Veteran subsequently submitted additional evidence in the form of VA treatment records.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).
 
The Board recharacterized the issue of entitlement to an increased rating for the right knee to entitlement to an initial increased rating.  The rationale is that present issue stems from the Veteran's September 2007 correspondence, which is properly construed as a notice of disagreement to the initial disability rating assigned in the January 2007 rating decision.

At the Board hearing, it was indicated that there a substantive appeal was submitted as to the right ankle rating issue.  The record does not appear to contain such a document.  However, the Board will waive any timeliness aspect of the perfection of this appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Aside from entitlement to service connection for an acquired psychiatric disorder other than PTSD, all of the issues are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder other than PTSD is proximately due to or the result of the service-connected right leg, back, right ankle, and right hip disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD, which he contends is due to his service-connected disabilities.  In February 2015, the Veteran testified that his service-connected disabilities produce chronic pain requiring strong medications that can induce intoxicating drowsiness and an inability to focus.  He explained that these debilitating symptoms have caused his current anxiety and depressive disorders.

To establish service connection on a secondary basis, the evidence must show that a current disability is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (2014).

It is undisputed that the Veteran has current diagnoses of depressive and anxiety disorders.  See, e.g., Dr. Walters record (Oct. 6, 2009).  Additionally, the Veteran is service connected for right total knee arthroplasty with a history of right femur fracture and patellar fracture, tinnitus, degenerative joint disease of the right hip, mechanical low back pain, residuals of fractured right ankle, and hearing loss.  The claim turns on whether these disabilities cause the current psychiatric disorder.

In December 2009, Dr. Ballenger, the Veteran's treating VA psychologist, opined that the Veteran's anxiety and depressive disorders are due to his service-connected right knee, back, and audiological disabilities.  Dr. Ballenger explained that the pain and surgeries associated with these disabilities has rendered the Veteran unable to sustain employment and culminated in the current anxiety and depressive disorders.

In March 2011, a VA vocational rehabilitation counselor opined that the Veteran's service-connected disabilities are productive of chronic and severe pain, requiring strong medications such as Morphine, Hydromorphic, Gabapentin and Clonazepam, that has impacted his ability to pursue, obtain, and maintain employment.

In December 2011, the Social Security Administration found that the Veteran has been disabled since July 2006 due to his service-connected hip, back, right ankle, right knee, and audiological disabilities and his nonservice-connected right shoulder and left knee disabilities.

In August 2011, a VA examiner diagnosed dysthymia.  The examiner opined that it is less likely than not that dysthymia was caused by the service-connected disabilities.  The rationale was that the Veteran could not determine the precise cause of his depression and anxiety.  The examiner reported that she reviewed 13 pages of the claims file.

In June 2012, a VA examiner opined that the Veteran's dysthymic disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that an orthopedic examiner reported no painful motion on testing and the Veteran did not report that his hearing loss was related to his sadness.  The examiner reported that he did not review the claims file.

The Board finds that Dr. Ballenger's opinion is more probative than those of the VA examiners.  Dr. Ballenger's opinion is factually accurate, fully articulated, and supported by a persuasive rationale.  In contrast, the VA examiner's opinions are conclusory and not based on a review of the claims file or a demonstrated familiarity with the pertinent facts.  Specifically, the June 2012 VA examiner's unfavorable opinion was predicated on the fact that the Veteran did not have painful motion, which is contradictory to the Veteran's lay statements, vocational rehabilitation records, and VA treatment records showing severe and chronic pain.  The VA examiners' unfavorable opinions are afforded minimal probative value.  

Upon weighing the evidence of record, the Board finds that the current psychiatric disorder other than PTSD is proximately due to or the result of the service-connected right leg, back, right ankle, and right hip disabilities.

Service connection for an acquired psychiatric disorder other than PTSD-best characterized as depressive disorder and anxiety disorder-is therefore warranted.



ORDER

Service connection for depressive disorder and anxiety disorder is granted.


REMAND

The evidence of record suggests that the Veteran's current erectile dysfunction and right shoulder disability may be related to the service-connected right leg, back, right ankle, and right hip disabilities.  Specifically, the Veteran claims that the current right shoulder disability was incurred as a result of multiple falls due to the service-connected disabilities of the lower extremities.  See, e.g., Board hearing transcript 18 (Feb. 2015).  As the evidence of record is insufficient to decide the claims, VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Even though service connection is now currently in effect for an acquired psychiatric disorder other than PTSD, the claim of service connection for PTSD remains on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

The Veteran has attributed his PTSD to witnessing two fellow Marines die and two near-death experiences in service.  The Veteran reported that he witnessed a "great friend" die on a ship in the Pacific Ocean in 1984 when a 26-ton vehicle came loose and squashed him.  He also reported that one evening in Camp Pendleton, California, during a tracked vehicle exercise in the San Mateo training ground, a M60A1 tank rolled into a river, pinning the machine gunner between river and tank's turret.  The gunner died the next morning.  The Veteran also reported that in 1984 he and 20 other Marines were aboard a tracked vehicle that became partially submerged while driving off the rear ramp of a ship near Okinawa, Japan.  Lastly, the Veteran reported that he feared for his life at El Toro Air Base in Santa Ana, California, when an A4 short range bomber had a flameout in one of its engines and had to drop all ordinance and external fuel cells, which landed near the Veteran.  The Veteran reported that the officer in charge of the base told him to keep the matter to himself.  See, e.g., Statement (Oct. 2008).

Service personal records place the Veteran within the time and location of the reported stressors.  From September 1982 to February 1984 the Veteran served in the 3rd Amphibious Assault battalion of the 1st Marine division, which is based in Camp Pendleton, California.  From February 1984 to February 1985, the Veteran served in the 1st track vehicle repair battalion of the 3rd Marine division, which is based in San Fransisco California, and Okinawa, Japan.  From February 1985 to January 1986, the Veteran served in the 2nd maintenance battalion of the 2nd Marine division, which is based in Camp Lejeune, North Carolina.  From October 1986 to January 1987, the Veteran served in El Toro, Santa Ana, California.

In June 2009, the RO determined that the information required to verify the stressful events described by the Veteran is insufficient to send to CURR and/or insufficient to research the case for an Army record.

The Board finds that the events involving loss of life require additional development.  First, the RO is to invite the Veteran to provide more specific information regarding the date, any names, or units related to the reported stressors.  Second, the RO is to ask the Camp Pendleton Installation Safety Advisor if there is any record of a Marine from the 3rd Amphibious Assault battalion of the 1st Marine division dying after being trapped under an overturned M60A1 tank during a tracked vehicle exercise at the San Mateo training ground between September 1982 and February 1984.  The RO is to ask the appropriate custodian of records if there is any record of a Marine from the 1st track vehicle repair battalion of the 3rd Marine division dying after being squashed by a large vehicle that came loose aboard a ship in the Pacific Ocean between February 1984 and February 1985.

In February 2015, the Veteran testified that his right knee, right hip, right ankle, and back disabilities have worsened since his last VA examinations in August and September 2011.  As the evidence suggests a material change in the disabilities, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for a higher rating.

A March 2011 letter from a VA Vocational Rehabilitation counselor shows that the Veteran has participated in VA vocational rehabilitation since 2007, the records of which would be relevant to the Veteran's increased rating claims.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  These records must be associated with the claims file.  Id., 38 C.F.R. § 3.159(c)(2).

Upon remand, the RO must obtain any outstanding VA treatment records, including those from the Jesse Brown and Indianapolis VA Medical Centers (VAMCs).  38 C.F.R. § 3.159(c)(2).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete treatment records dated since 2012, including any outstanding records from the Jesse Brown and Indianapolis VAMCs.

2.  Obtain the Veteran's VA Vocational Rehabilitation records.

3.  Invite the Veteran to submit statements regarding details of the reported PTSD stressors, including the name of the "great friend" who was squashed by a 26-ton vehicle that came loose aboard a ship in the Pacific and the name of the ship on which this incident happened.  Provide him a reasonable period of time to submit this evidence.

4.  Then, ask the Camp Pendleton Installation Safety Advisor if there are any records pertaining to the death of a Marine from the 3rd Amphibious Assault battalion of the 1st Marine division who was trapped under an overturned M60A1 tank during a tracked vehicle exercise at the San Mateo training ground between September 1982 and February 1984.

5.  Then, ask the appropriate custodian of records if there are any records pertaining to the death of a Marine from the 1st track vehicle repair battalion, 3rd Marine division who was squashed by a 26-ton vehicle that came loose aboard a ship in the Pacific Ocean between February 1984 and February 1985.

6.  Then, send the case to the U.S. Armed Services Center for Unit Records Research or the Joint Service Records Research Center to verify the claimed PTSD stressors.

7.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the right shoulder and erectile dysfunction claims.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current right shoulder disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction and any diagnosed right shoulder disability are caused or aggravated by the Veteran's service-connected right knee, back, right ankle, and right hip disabilities.  The examiner is to address the Veteran's contention that his right shoulder disability was incurred as a result of falls due to the service-connected disabilities of the lower extremities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for a VA examination by an appropriate medical professional to identify the current severity of the Veteran's service-connected right knee, right hip, right ankle, and back disabilities.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.

The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

9.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


